FLED IN
                                                     BH COURT OF APPEALS

                                                   ?gi5 m u     pm 15 53
                                                     USA MAT XERK




                           No; 05-14-01371-CV

                    IN THE COURT OF APPEALS FOR THE

                     FIFTH DISTRICT COURT OF TEXAS

                       KEITH WAGNOR APPELLANT

                                   VS

                      DALLAS TEXAS ET AL APPELLEES

                     ON AN APPEAL FRON THE 298th

                       DISTRICT COURT COURT OF

                         DALLAS COUNTY, TEXAS



                   APPELLANTS 2nd MOTION FOR TIME

                            TO FILE HIS BRIEF




                   APPELLANT SHOWS THE FOLLOWING:

APPELLANT SHOWS HE CONTINUES TO SUFFER THE AFTER AFFECTS OF

HIS RECENT HEART ATTACK AND HAS BEEN WITHOUT RESOURCES TO

FILE HIS BRIEF, HOWEVER THE APPELLANT HAS NOW BEEN ABLE TO GO TO THE
LAW LIBRARY AND SHEPPARDISE THE NEW ISSUES RAISED IN THE APPELLES
BRIEF WHICH WAS FILED PRIOR TO THE FILING OF THE APPELLANT'S BRIEF.
APPELLANT WILL SHOW THAT MOST OF THE APPELLANTS INCLUDING THE
APPELLANT'S MOTHER GERTRUDE WAGONER ARE DECEASED AND CAN NOT
RESPOND TO THE ALLEGATIONS BROUGHT BY THE THE APPELLEES IN THEIR
ORGINAL PETITION AND THEEFORE AS THE ONLY LIVING TRUE HEIR TO THE
ESTATE THE APPELLANT MUST PROCEED PRO SE. APPELLANT FEELS IF GIVEN 20

ADDITIONAL DAYS TO PREPARE HIS BRIEF HIS CASE WILL PREVAIL BEFORE THIS
COURT IN A TIMELY MANNER IN THE FUTURE.

APPELLANT'S APPEAL IS NECESSARY TO SAVE HIS MOTHER'S HOME WHICH WAS
LEFT TO THE APPELLANT.

                                 PRAYER

     APPELLANT PRAYS THIS COURT WILL GRANT HIM 20 DAYS TO FINISH
            PREPARING HIS BRIEF AND FILING IT WITH THE COURT.

RESPECTFULLY SUBMITTED

KEITH WAGONER PRO SE

    .LANT


      JS WAQ^^^E^TIFICATE OF SERVICE
 CERTIFY THAT A TRUE AND CORRECT COPY OF THE FOREGOING INSTRUEMENT
 WAS SERVED ON THE APPELLES BY U.S. MAIL AND FAX ON THIS 27™ DAY OF
                             AUGUST 2015.

     WAGONER PRO SE


                            fe^*
                    <r